






FIFTH AMENDMENT OF
FIRST AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT




THIS FIFTH AMENDMENT OF FIRST AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT
(“Amendment”) is made this 23rd day of July, 2015 between FIRST NATIONAL BANK OF
OMAHA, a national banking association ("Lender") and CARDINAL ETHANOL, LLC, an
Indiana limited liability company (“Borrower”). This Amendment amends that
certain First Amended and Restated Construction Loan Agreement dated June 10,
2013 between Lender and Borrower (as amended, the "Loan Agreement”).


WHEREAS, pursuant to the Loan Agreement and the other Loan Documents, Lender
extended the Loans described in the Loan Agreement to Borrower;


WHEREAS, pursuant to that certain First Amendment of First Amended and Restated
Construction Loan Agreement dated October 8, 2013, the date on which the
Declining Revolving Credit Loan began to revolve was amended from April 8, 2014
to October 8, 2013, the Maximum Availability of the Declining Revolving Credit
Loan was modified and the Loan Agreement was otherwise modified as provided for
therein;


WHEREAS, pursuant to that certain Second Amendment of First Amended and Restated
Construction Loan Agreement dated February 27, 2014, the Maximum Availability of
the Declining Revolving Credit Loan was fixed at $5,000,000, the Reduction Dates
applicable to the Declining Revolving Credit Loan were deleted, the Fixed Charge
Coverage Ratio covenant was deleted, the distribution covenant was deleted, the
Termination Date of the Revolving Credit Loan was extended to February 28, 2015
and the Loan Agreement was otherwise amended as provided for therein; and


WHEREAS, pursuant to that certain Third Amendment of First Amended and Restated
Construction Loan Agreement dated February 28, 2015, the Termination Date of the
Revolving Credit Loan was extended to March 31, 2015;


WHEREAS, pursuant to that certain Fourth Amendment of First Amended and Restated
Construction Loan Agreement dated March 31, 2015, the Termination Date of the
Revolving Credit Loan was extended to February 28, 2016 and the interest rate
and Non-Use Fee applicable to the Revolving Credit Loan were modified;


WHEREAS, Borrower desires to make certain capital improvements to the Project to
increase the efficiency of the Project and has requested that Lender increase
the principal amount of the Declining Revolving Credit Loan to $20,000,000 to
finance such capital improvements;


WHEREAS, Borrower and Lender desire to modify the terms applicable to the
Declining Revolving Credit Loan as provided for in this Amendment, including,
but not limited to the maximum principal amount thereof, the interest rate
applicable thereto, the advance procedures applicable thereto and the repayment
thereof.


NOW, THEREFORE, in consideration of the amendments of the Loan Agreement set
forth below, the mutual covenants herein and other good and valuable
consideration, the sufficiency and receipt of which is hereby acknowledged, the
parties agree to amend the Loan Agreement as follows:






--------------------------------------------------------------------------------




1.    Capitalized terms used in this Amendment which are defined in the Loan
Agreement shall have the meanings given to them in the Loan Agreement, as such
definitions may be amended by this Amendment.


2.    The fourth Recital to the Loan Agreement is hereby amended by deleting the
reference to $5,000,000.00 as the principal amount of the Declining Revolving
Credit Loan and inserting in lieu thereof $20,000,000.00. All references in the
Loan Agreement and other Loan Documents to the principal amount of the Declining
Revolving Credit Loan is hereby amended to $20,000,000.00.


3.    To further evidence the increase in the principal amount of the Declining
Revolving Credit Loan and modifications to the Declining Revolving Credit Loan
provided for in this Amendment, Borrower will execute in favor of and deliver to
Lender a Second Amended and Restated Declining Revolving Credit Note. The
definition of the term “Declining Revolving Credit Note” in the Loan Agreement
is hereby amended to refer to and mean such Second Amended and Restated
Declining Revolving Credit Note.


4.    Exhibit A of the Loan Agreement referencing the Commitments is hereby
deleted in its entirety and the Exhibit A attached to this Amendment is inserted
in lieu thereof.


5.    Section 2.01(a)(ii) of the Loan Agreement is hereby deleted in its
entirety and the following is inserted in lieu thereof:


(ii)    Declining Revolving Credit Loan. During the Construction Period, Lender
agrees, subject to the terms and conditions of this Agreement, to make
Construction Advances to the Borrower to be used to pay or reimburse Borrower
for Improvements from time to time in accordance with the Construction Advance
procedures provided for in this Agreement and the Disbursing Agreement to and
including May 31, 2016 up to a maximum principal amount at any time outstanding
equal to the Declining Revolving Credit Commitment; provided, however, that
Lender shall not be obligated to make such a Construction Advance if: (1) the
aggregate amount of all Construction Advances and Working Capital Advances then
outstanding exceeds, or would exceed if the requested Construction Advance were
to be made, the Declining Revolving Credit Commitment, (2) the then applicable
conditions to the making of such Construction Advance have not been satisfied or
waived, or (3) any Default or Event of Default exists or would result from the
making of such Construction Advance.


Subject to the terms and conditions of this Agreement, Lender agrees to make
Working Capital Advances to the Borrower to be used for working capital purposes
from time to time in accordance with the Working Capital Advance procedures
provided for in this Agreement to and including the Termination Date of the
Declining Revolving Credit Loan up to a maximum principal amount at any time
outstanding equal to the Declining Revolving Credit Commitment in effect at the
time of the request; provided, however, that Lender shall not be obligated to
make such a Working Capital Advance if: (1) the aggregate amount of all
Construction Advances and Working Capital Advances then outstanding exceeds, or
would exceed if the requested Working Capital Advance were to be made, the
Declining Revolving Credit Commitment, (2) the then applicable conditions to the
making of such Working Capital Advance have not been satisfied or waived, or (3)
any Default or Event of Default exists or would result from the making of such
Working Capital Advance.


The Declining Revolving Credit Loan is revolving and the Borrower may borrow,
repay and re-borrow under the Declining Revolving Credit Loan.




--------------------------------------------------------------------------------






6.    The first sentence of Section 2.01(a)(iv) of the Loan Agreement is hereby
amended by inserting the following at the end thereof:


“and (4) Construction Advances shall be used to fund or reimburse Borrower for
the construction of the Improvements in accordance with the Budget approved by
the Lender and Working Capital Advances shall be used for general working
capital purposes.


7.    Section 2.02 of the Loan Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:


Section 2.02. Manner of Borrowing.


(i)
Revolving Credit Loan. The Borrower shall give the Lender notice of the
Borrower's intention to borrow under the Revolving Credit Loan no later than 2
p.m. Omaha, Nebraska time on the requested funding date, in each case
specifying: (1) the proposed funding date of such Advance; (2) the amount of
such Advance; and (3) whether the principal amount of any such Advance, together
with the principal amount of all Advances then outstanding, is within the
Borrowing Base at such time and is within the Revolving Credit Commitment at
such time. Lender will make such Advance available to the Borrower on the
funding date of such Advance. For purposes of this Section, the Borrower agrees
that the Lender may rely and act upon any request for an Advance from any
individual who the Lender, absent gross negligence or willful misconduct,
believes to be a representative of the Borrower.



(ii)
Declining Revolving Credit Loan.



(a) Construction Advances. Borrower has submitted to the Lender and the Lender
has approved, the Budget and the Construction Schedule attached to this
Agreement as Schedules 2.02(ii)(1) and 2.02(ii)(2) respectively. If the Borrower
desires to reallocate funds from one budget category to another or modify, amend
or supplement the Budget, in either case in excess of $100,000.00 individually
or in excess of $500,000.00 when aggregated with all other reallocations or
modifications, then Borrower shall notify the Lender of such reallocation or
modification of the Budget by submitting to the Lender for the Lender’s approval
a Budget Variance Report showing the details of such reallocation, modification,
amendment or supplement. The Lender may approve or disapprove of such Budget
Variance Report in the Lender’s discretion, but the Lender’s approval shall not
be unreasonably withheld. Notwithstanding the foregoing, the Borrower agrees
that all cost over runs on the Improvements shall be paid solely by the
Borrower. Borrower will be entitled to apply any previously achieved savings in
any completed category of the Budget to pay for any such cost over runs. In
addition, the Borrower may from time to time request that the contingency fund
line item in the Budget be reallocated to pay needed costs of the Improvements.
Such requests shall be subject to the Lender’s written approval in its
reasonable discretion, which shall not be unreasonably withheld; however, the
Borrower will be entitled to advances from the contingency fund line item in the
Budget so long as at all times there are sufficient funds remaining from all
sources identified in the sources and uses of funds in the Budget to complete
the construction of the Improvements in the discretion of the Lender.


During the Construction Period, Borrower may request a Construction Advance to
be used to pay or reimburse Borrower for the cost of Improvements by submitting
to the




--------------------------------------------------------------------------------




Lender and Title Company a draw request set forth on AIA forms G702 and G703 or
in another form approved by the Lender and the Title Company (each, a "Draw
Request"). Each Draw Request shall be signed by a duly authorized officer of
Borrower, shall show the percentage of completion of construction of the
Improvements and shall set forth by Budget category and in such detail as may be
required by the Lender the amounts expended and/or costs incurred for work done
and materials incorporated into the Improvements in accordance with the Budget
and Construction Schedule. Each Draw Request will be reviewed by the
Construction Inspector and must be submitted to the Lender and Title Company at
least five (5) Business Days prior to the requested funding date of the
Construction Advance, which must be a Business Day. Each Draw Request will
constitute a certification, representation and warranty that the conditions
precedent for Construction Advances set forth in this Agreement and the
Disbursing Agreement have been satisfied. Construction Advances shall not be
made more frequently than twice per month and are subject to the conditions
precedent set forth in this Agreement.


Each Draw Request shall be limited to amounts equal to (i) the total of costs
actually incurred and paid or owing by the Borrower to the date of such Draw
Request for work performed, services provided or materials and equipment
incorporated in the Improvements as described in the Budget, plus (ii) the cost
of materials and equipment not incorporated in the Improvements, but delivered
to and suitably stored at the Project site, plus (iii) prepayments for materials
and equipment when prepayment is required by the manufacturer or supplier or,
with the Lender’s prior written approval, when such prepayment results in a
material financial benefit to the Borrower; plus (iv) any other hard or soft
costs which are consistent with the Budget approved by the Lender, as modified
or supplemented by any Budget Variance Report approved by the Lender, for which
a Construction Advance is available under this Agreement and as demonstrated in
the Budget; less, (v) prior disbursements for such costs and from the Declining
Revolving Credit Loan or the Borrower’s own funds for such costs.


Construction Advances will be delivered to the Borrower under the terms of the
Disbursing Agreement, the terms and conditions of which are hereby incorporated
by reference. Unless otherwise authorized by the Lender, each Construction
Advance shall be disbursed by wire transfer from the Lender to the Title Company
in an account established by the Title Company for the sole purpose of funding
the cost of Improvements. All Construction Advances will be considered and
deemed received by the Borrower upon receipt by the Title Company. The Borrower
irrevocably assigns to the Lender and grants to the Lender a security interest
in, as additional security for the performance of the Obligations, its interest
in all funds held by the Title Company pursuant to this Agreement and the
Disbursing Agreement, whether or not disbursed, all funds deposited by the
Borrower with the Lender under this Agreement, all reserves, including deferred
payments, deposits, refunds, cost savings, and payments of any kind relating to
the construction of the Improvements and, to the extent assignable, all Permits
obtained for the lawful construction of the Improvements.
        
(b). Working Capital Advances. The Borrower shall give the Lender notice of the
Borrower's intention to borrow a Working Capital Advance no later than 2 p.m.
Omaha, Nebraska time on the requested funding date, in each case specifying: (1)
the proposed funding date of such Working Capital Advance; (2) the amount of
such Working Capital Advance; and (3) whether the principal amount of any such
Working Capital Advance,




--------------------------------------------------------------------------------




together with the principal amount of all Construction Advances and Working
Capital Advances then outstanding, is within the Declining Revolving Credit
Commitment at such time. Lender will make such Working Capital Advance available
to the Borrower on the funding date of such Working Capital Advance. For
purposes of this Section, the Borrower agrees that the Lender may rely and act
upon any request for a Working Capital Advance from any individual who the
Lender, absent gross negligence or willful misconduct, believes to be a
representative of the Borrower.


8.    Section 2.04(b) of the Loan Agreement is hereby deleted in its entirety
and the following is inserted in lieu thereof:


(b)    Declining Revolving Credit Loan


(i)
Accrued and unpaid interest on the Declining Revolving Credit Loan will be paid
quarterly, in arrears, on the first (1st) calendar day of each calendar quarter
until the Completion Date with respect to Construction Advances and the
Termination Date applicable to the Declining Revolving Credit Loan with respect
to Working Capital Advances, when all accrued but unpaid interest on the
Construction Advances or Working Capital Advances as applicable, is due and
payable in full;



(ii)
Subject to Loan Conversion, the outstanding principal balance of all
Construction Advances outstanding under the Declining Revolving Credit Loan is
due and payable in full on the Completion Date. On or before the Completion Date
and as conditions precedent to Loan Conversion, Borrower shall provide the
following to the Lender:



(1)
a certificate from a duly authorized officer of the Borrower certifying
Substantial Completion of the Improvements, along with such supporting evidence
as the Lender may require;



(2)
copies of all Permits;





(3)
Borrower has paid the Lender all of the Obligations which have accrued to such
date, and any other fees and expenses provided for in this Agreement which have
not been previously paid and are due under the terms of this Agreement;



(4)
Borrower has paid all accrued and outstanding interest on the outstanding
Construction Advances as of the Loan Conversion;



(5)
Borrower has submitted to the Lender and the Title Company final lien waivers
from each Contractor with invoices which exceed $20,000.00; and



(6)
such other documents, instruments, and certificates as the Lender may reasonably
request.



Upon the Lender’s determination that each of the foregoing is in form and
substance satisfactory to the Lender in its sole discretion or is waived by
Lender in




--------------------------------------------------------------------------------




writing, and provided no Default or Event of Default has occurred and is
continuing, the aggregate principal balance of all the Construction Advances
then outstanding will be converted into amortizing term debt by Lender and
repaid in equal monthly installments sufficient to fully amortize and pay such
principal balance over an approximately seven (7) year amortization schedule
(with such principal amount and installment amount to be established by
amendment to this Agreement acceptable to Lender and evidenced by a term note
acceptable to Lender), commencing on the first day of the month following the
Loan Conversion to February 28, 2021, the maturity date of the term note
evidencing such principal when such principal balance then outstanding, together
with accrued and unpaid interest, will be due and payable in full. During such
amortizing period, accrued interest will be paid in arrears, on the same dates
that the principal installments are due. The principal installment amount will
be based upon a seven year amortization schedule. Borrower may prepay in full or
in part principal on such amortizing term debt without penalty or premium,
provided that partial prepayments will be applied to the principal installments
due in the inverse order of their due dates. The date the outstanding principal
balance of the Construction Advances convert to amortizing term debt is called
the “Loan Conversion”. After Loan Conversion, the Declining Revolving Credit
Commitment will reduce by the principal balance of the Construction Advances
converted to amortizing term debt as provided for above, with such reduction
evidenced in the amendment to this Agreement referenced above and Borrower shall
execute in favor of and deliver to Lender an amended Declining Revolving Credit
Note in the maximum principal amount available after such reduction. Any
principal balance not converted to such amortizing term debt outstanding on the
Declining Revolving Credit Loan will continue to be available to Borrower to be
borrowed for general working capital purposes, and may be borrowed, repaid and
re-borrowed until the Termination Date applicable to the Declining Revolving
Credit Loan. After Loan Conversion, all advances on the Declining Revolving
Credit Loan must be Working Capital Advances.


iii.    Outstanding Working Capital Advances and the outstanding principal
balance of the Declining Revolving Credit Loan will be due and payable in full
on the Termination Date of the Declining Revolving Credit Loan, together with
accrued and unpaid interest.


9.    The defined term "Termination Date" in Section 1.01 of the Loan Agreement
is hereby amended by deleting the reference to January 8, 2021 as the
Termination Date of the Declining Revolving Credit Loan and inserting in lieu
thereof February 28, 2021.


10.    The defined term "Applicable Margin" in Section 1.01of the Loan Agreement
is hereby amended by deleting the reference to 3.0% as the interest margin
applicable to the Declining Revolving Credit Loan and inserting in lieu thereof
2.9%.


11.    The Loan Agreement is hereby amended by inserting Section 2.09 into the
Loan Agreement as follows:


2.09    Additional Construction Advance Procedures.






--------------------------------------------------------------------------------




(a)
Initial Construction Advance. As a condition to Borrower submitting the initial
Draw Request and Lender’s obligation to make the initial Construction Advance,
the Lender shall be furnished with the following documents or instruments or
satisfaction of the following conditions:



(i)
interim lien waivers or other evidence of payment acceptable to the Lender
and/or the Title Company from all Persons who have furnished labor, materials
and/or services to the construction of the Improvements, covering work
performed, materials and equipment supplied and services rendered to the date of
the initial Draw Request;



(ii)
Borrower has obtained and been issued all Permits, including, but not limited
to, building permits, required for the construction of the Improvements; and



(iii)
Borrower has submitted to the Lender a Draw Request in the form and with the
supporting detail required in this Agreement.



(b)
Requirements for All Construction Advances. As a condition to Borrower
submitting the any Draw Request and Lender’s obligation to make the requested
Construction Advance, with each Draw Request the Borrower shall furnish to the
Lender the following documents or instruments or shall satisfy the following
conditions:



(i)
Borrower has submitted to the Lender a Draw Request in the form and with the
supporting detail required in this Agreement and signed by the Borrower;



(ii)
Borrower shall submit written Lien waivers from the applicable Contractor for
work done, materials furnished and/or services provided by them which were paid
for by the immediately preceding Draw Request, along with all supporting
invoices;



(iii)
supporting invoices for the work done, materials furnished and/or services
provided to be paid with the requested Construction Advance;



(iv)
if required by Lender or the Title Company, approval of the Draw Request by the
Construction Inspector;



(v)
the terms and conditions with respect to Construction Advances contained in the
Disbursing Agreement have been satisfied; and



(vi)
such other documents and matters as are reasonably required by the Lender.



The Lender may approve Construction Advances for stored materials or equipment
required for construction of the Improvements, provided that such materials or
equipment are securely stored, properly inventoried and marked to indicate they
are the property of the Borrower, if stored offsite are stored in a bonded
warehouse or facility where the




--------------------------------------------------------------------------------




Person who has control of such facility bears the risk of loss until delivery to
the Project and comply with such other reasonable requirements as may be imposed
by the Lender.


12.    Section 3.01(w) of the Loan Agreement is hereby deleted in its entirety
and the following is inserted in lieu thereof:


(w)    The Project was constructed in material compliance with its plans and
specifications and the applicable Permits and is being operated in accordance
with the Permits and applicable law. The exterior lines of the improvements
related to the Project are, and at all times will be, within the boundary lines
of the Real Estate, and Borrower has examined and is familiar with all
applicable covenants, conditions, restrictions and reservations and with all
applicable requirements of all Governmental Authorities, including without
limitation, building codes and zoning, environmental, hazardous substance,
energy and pollution control laws, ordinances and regulations affecting the
Project. To the best of the Borrower's knowledge, neither the construction of
the Improvements nor the operation thereof violates or will upon completion
violate any building or other Permit or license necessary for the construction
and/or operation of the Improvements or any condition, easement, right-of-way,
covenant or restriction affecting the Real Estate or any portion thereof. All
utilities and services necessary for the construction and operation of the
Improvements and Project are available to the Project or will be brought to the
Project in connection with the construction of the Improvements. The Real Estate
is duly and validly zoned to permit the construction and operation of the
Improvements.


13.    Section 3.01 of the Loan Agreement is hereby further amended by inserting
new subsections (x) and (y) at the end thereof:
    
(x)    The Budget sets forth all expenses and costs incurred or estimated to be
incurred and reserves to be established and maintained in connection with the
construction and completion of the Improvements, including a sources and uses of
funds. The Budget further identifies all costs and expenses of the Improvements
which may be funded with the Declining Revolving Credit Loan. To the best of the
Borrower's knowledge and belief, the Budget is accurate and complete.


(y)    All contracts relating to the construction of the Improvements are each
in full force and effect and no material default thereunder has occurred or will
occur upon the giving of notice, the passage of time or both. The Borrower shall
perform all of its obligations under all contracts relating to the construction
of the Improvements. The Borrower hereby collaterally assigns to the Lender the
contracts relating to the construction of the Improvements.


14.    Section 4.02 of the Loan Agreement is hereby amended by inserting the
following at the end thereof:


“The Borrower will further permit, and will cooperate with the Lender in
arranging, inspections from time to time of the Improvements by the Construction
Inspector or other representatives of the Lender. The Borrower acknowledges that
any Construction Inspector Reports, or other reports and inspections conducted
or generated by the Lender or its agents or representatives, shall be made for
the sole benefit of the Lender and not for the benefit of the Borrower or any
third party, and the Lender does not assume any liability, responsibility or
obligation to the Borrower or any third party by reason of such Construction
Inspector Reports, inspections or reports, and the Borrower may not rely on any
such Construction Inspector Reports, inspections or reports. The costs and
expenses of such Construction Inspector Reports, audits and inspections made by
the Lender shall be paid or reimbursed by the Borrower.”




--------------------------------------------------------------------------------






15.    The Loan Agreement is hereby amended by inserting the following as
Section 4.07 of the Loan Agreement:


Section 4.07.    Construction of the Improvements. The Borrower shall diligently
construct the Improvements in material compliance with applicable Permits. The
Borrower shall, at its own expense, remedy in a manner satisfactory to the
Lender such portions or aspects of the construction of the Improvements as the
Lender may reasonably determine are not in compliance (in any material respect)
with such Permits, or any applicable laws or regulations. The Borrower will
operate the Project and Improvements in accordance with the Permits and
applicable law. The Borrower will permit the Lender, Construction Inspector and
any other representative of the Lender to review all Change Orders relating to
the Project, to inspect all work and materials relating to the Improvements for
which payment is required, to submit progress inspection reports relating to the
Improvements, and to discuss its affairs, finances and accounts with any of its
officers and with its independent certified public accountants, all at the
expense of the Borrower and at such reasonable times and as often as the Lender
may reasonably request. The Borrower will promptly notify Lender of any default
or imminent default under any material contract relating to the construction of
the Improvements.


16.    The Loan Agreement is hereby amended by re-inserting the following as
Section 4.09 of the Loan Agreement:


Section 4.09.    Fixed Charge Coverage Ratio. After Loan Conversion, the
Borrower must maintain a Fixed Charge Coverage Ratio, measured at the end of
each full fiscal quarter, of no less than 1.15:1.0. The Fixed Charge Coverage
Ratio shall be tested by the Lender quarterly on a fiscal quarter basis.


17.    Section 4.10 of the Loan Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:


Section 4.10.    Capital Expenditures. The Borrower shall not make any
expenditures for fixed or capital assets if, after giving effect thereto, the
aggregate of all such expenditures by the Borrower exceeds $5,000,000 during any
fiscal year, unless agreed to in advance by the Lender in writing; provided,
however, that the cost of Improvements shall be excluded from the calculation of
capital expenditures until Loan Conversion.


18.    Exhibit D of the Loan Agreement containing the Compliance Certificate
form is hereby deleted in its entirety and the Exhibit D attached to this
Amendment is inserted in lieu thereof.


19.    The Loan Agreement is hereby amended by inserting the following as
Section 4.18 of the Loan Agreement:


Section 4.18.    Change Orders. No extra work, materials or equipment shall be
ordered or allowed and no change or amendment shall be made to the contracts
relating to the construction of the Improvements (all such extra work, equipment
or materials and changes or amendments being referred to in this Agreement as
"Change Orders") without the prior written consent of the Lender, which consent
shall not be unreasonably withheld, except that such consent shall not be
required with respect to individual Change Orders involving a cost of $100,000
or less until the aggregate cost of Change Orders not required to be consented
to by the Lender exceeds $500,000. Upon Lender’s request, the Borrower will
furnish the Lender with copies of all Change Orders, regardless of amount.




--------------------------------------------------------------------------------






20.    Section 6.01 of the Loan Agreement is hereby amended by inserting new
subsections (t), (u) and (v) as follows:


(t)    The Borrower fails in any material respect to comply with, keep or
perform any of its obligations, covenants, warranties, agreements or
undertakings under the contracts relating to or governing the construction of
the Improvements, or the Borrower suffers any condition to exist which would
provide a basis for any other party to any such contract to terminate its
obligations thereunder or to declare a default thereunder, and such failure or
conditions continues to exist beyond any applicable grace and/or notice and cure
period; or


(u)    The Improvements are not completed by the Completion Date or the Loan
Conversion fails to occur on or before the end of the Construction Period; or


(v)    The Project or Improvements are materially destroyed by fire or other
casualty and the loss, in the reasonable judgment of the Lender, is not
adequately covered by insurance actually collected or in the process of
collection.    


21.    Section 6.02 of the Loan Agreement is hereby amended by inserting the
following at the end thereof:


In addition, upon the occurrence of a Default or Event of Default, the Lender
may enter upon the Real Estate along with the Lender’s contractors and their
equipment, if allowed under applicable law, and take possession thereof,
together with the Project and the Improvements then in the course of
construction, and proceed either in its own name or in the name of the Borrower,
as the attorney-in-fact of the Borrower (which authority is coupled with an
interest and is irrevocable by the Borrower) to complete or cause to be
completed the Improvements, at the cost and expense of the Borrower. If the
Lender elects to complete or cause to be completed the Improvements, it may do
so according to any plans in Lender’s possession or according to such changes,
alterations or modifications in and to such plans as the Lender may reasonably
deem appropriate; and the Lender may enforce or cancel any contracts let by the
Borrower relating to construction of the Improvements, and/or let other
contracts which in the Lender’s reasonable judgment, the Lender deems advisable;
and the Borrower shall forthwith turn over and duly assign to the Lender, as the
Lender may from time to time require, contracts not already assigned to the
Lender relating to construction of the Improvements, blueprints, shop drawings,
bonds, building permits, bills and statements of accounts pertaining to the
Improvements, whether paid or not, and any other instruments or records in the
possession of Borrower pertaining to the Improvements and/or the Project. In
addition, the Lender and its contractors and agents may utilize all or any part
of the labor, materials, equipment, fixtures and articles of personal property
contracted for by the Borrower, whether or not previously incorporated into the
Improvements or Project, and the Lender may pay, settle or compromise all bills
or claims which may become a Lien against the Real Estate and/or the Project or
Improvements, or any portion thereof. The Borrower shall be liable under this
Agreement to pay to the Lender, on demand, any amount or amounts reasonably
expended by the Lender in so completing the Improvements together with any
reasonable costs, charges, or expenses incident thereto or resulting therefrom
(including reasonable attorneys’ fees and costs), all of which shall be secured
by the Loan Documents. In the event that a proceeding is instituted against the
Borrower for recovery and reimbursement of any moneys expended by the Lender in
connection with the completion of the Improvements, a statement of such
expenditures, verified by the affidavit of an officer of the Lender, shall be
prima facie evidence of the amounts so expended and of the appropriateness and
advisability of such expenditures; and the burden of




--------------------------------------------------------------------------------




proving to the contrary shall be upon the Borrower. The Lender shall have the
right to apply any funds which it agrees to disburse hereunder to bring about
the completion of the Improvements or to protect any Collateral or the
perfection or priority thereof, and to pay the costs thereof; and if such money
so agreed to be disbursed is insufficient, in the sole judgment of the Lender,
to complete the Improvements or protect such Collateral, the Borrower agrees to
promptly deliver and pay to the Lender such sum or sums of money as the Lender
may from time to time demand for the purpose of completing the Improvements,
protecting the Collateral or of paying any liability, charge or expense which
may have been incurred or assumed by the Lender under or in performance of this
Agreement or any other Loan Document, or for the purpose of completing the
Improvements or protecting any Collateral. The Lender may apply the undisbursed
amount of the Declining Revolving Credit Commitment to bring about the
completion of construction of the Improvements, and/or protect any Collateral
and to pay the costs thereof; and if such funds are insufficient, in the sole
judgment of the Lender, to complete construction of the Improvements or protect
any Collateral, the Borrower agrees to promptly deliver and pay to the Lender
such sum or sums of money as the Lender may from time to time demand for the
purpose of completing construction of the Improvements, protecting any
Collateral or of paying any liability, charge or expense which may have been
incurred or assumed by the Lender under or in performance of this Agreement, or
for the purpose of completing construction of the Improvements. However, it is
expressly understood and agreed that in no event shall the Lender be obligated,
or liable in any way to complete the Improvements, protect any Collateral or to
pay for the costs of construction thereof.
    
22.    Section 1.01 of the Loan Agreement is hereby amended by inserting the
following definitions, in the appropriate alphabetical order:


"Budget" means the schedule of values and breakdown of hard costs, soft costs
and other costs for construction of the Improvements in the Budget attached to
this Agreement as Schedule 2.02(ii)(1), as the same may be revised from time to
time with the written approval of the Lender.


"Budget Variance Report" means a report submitted by the Borrower to the Lender
requesting a reallocation of funds from one budget category in the Budget to
another or a modification, amendment or supplement the Budget, in either case in
excess of $100,000.00 individually or $500,000 in the aggregate. Each Budget
Variance Report shall include the details of such reallocation, modification,
amendment or supplement.


"Change Order" has the meaning given to such term in Section 4.18 of this
Agreement.


"Completion Date" means May 31, 2016, or such other date as is approved in
writing by the Lender.


"Construction Advance" means an advance on the Declining Revolving Credit Loan
used to pay for Improvements pursuant to the applicable terms of this Agreement.


"Construction Inspector" means a Person appointed or designated by the Lender
from time to time to inspect the progress of the construction of the
Improvements and the conformity of the construction of the Improvements with the
Budget and the Construction Schedule, and to perform such other acts and duties
for such purposes or other reasonable purposes as the Lender may from time to
time deem appropriate or as may be required by the terms of this Agreement.






--------------------------------------------------------------------------------




"Construction Inspector Report" means a written report from the Construction
Inspector due to the Lender.


“Construction Period” means the period from July ___, 2015 to the Completion
Date during which time the Improvements will be constructed and Construction
Advances will be available to Borrower.


"Construction Schedule" means the schedule for commencement and completion of
the construction of the Improvements attached to this Agreement as Schedule
2.02(ii)(2) approved by the Lender as the same may be revised from time to time
with the written approval of the Lender.


“Contractor” means each Person who has provided labor and/or materials to the
construction of the Improvements, including all Persons who have the right to
file any Lien against the Project arising out of the Improvements.


“Disbursing Agreement” means the Disbursing Agreement among the Lender, Borrower
and the Title Company, as amended, restated, supplemented or otherwise modified
from time to time, relating to the disbursement of Construction Advances to the
Borrower.


"Draw Request" has the meaning given to such term in Section 2.02(ii) of this
Agreement.


“Fixed Charge Coverage Ratio” means, for any period, the ratio derived when
comparing (a) Adjusted EBITDA to (b) Borrower’s scheduled payments on the
principal and interest of the Loans due during the applicable reporting period.


"Improvements" means the construction and installation of technological and
efficiency improvements to the Project.


“Loan Conversion” has the meaning given to such term in Section 2.04(b) of this
Agreement.


"Substantial Completion" means the occurrence of all of the following events
with respect to the Improvements: (a) all Improvements are completed other than
minor punch list items, are paid for in full free of all mechanic’s, labor,
materialmen’s and other similar Lien claims, and the Lender has received a
complete and total lien waiver from Contractor of the Improvements whose charges
exceed $20,000.00 for all labor, materials and services on the Improvements or
Project; (b) said completion has been certified by the applicable Contractor,
Construction Inspector and the Borrower, and no material punch-list items remain
to be completed; (c) all applicable requirements, rules, orders and regulations
of any Governmental Authority, including zoning, land use, building and
environmental requirements, rules and regulations, and all private restrictions
and covenants, have been complied with or satisfied and that unconditional
certificates of occupancy (if required by a Governmental Authority) for all of
such Improvements have been issued; (d) Borrower has obtained all Permits, and
entered into all agreements necessary or appropriate to operate the Project at
maximum capacity; and (e) all insurance required pursuant to the Loan Documents
is in full force and effect.


"Title Company" means Stewart Title Company and its successors.


"Working Capital Advance" means an advance on the Declining Revolving Credit
Loan used for general working capital purposes.






--------------------------------------------------------------------------------




23.    This Amendment shall not be effective until Lender has received each of
the following (each in form and substance acceptable to Lender) or the following
conditions have been satisfied:


(a)
This Amendment, duly executed by Borrower and Lender;



(b)
The Second Amended and Restated Declining Revolving Credit Note required in this
Amendment above executed and delivered by Borrower in favor of Lender;



(c)
A First Amendment of First Amended and Restated Mortgage, Security Agreement,
Assignment of Leases and Rents and Fixture Financing Statement executed and
delivered by Borrower in favor of Lender;



(d)
The Disbursing Agreement, in form and substance acceptable to Lender, duly
executed and delivered by Borrower, Lender and the Title Company;



(e)
A Secretary’s Certificate and resolutions in form and substance acceptable to
Lender; and



(f)
Such other documents and matters as are reasonably required by Lender.



24.    In consideration of the amendments to the Loan Agreement provided for in
this Amendment, Borrower shall pay to the Lender a fee equal to $45,000. Such
fee will be deemed fully earned and nonrefundable as the closing of this
Amendment. This fee shall compensate Lender for the costs associated with the
origination, structuring, processing, approving and closing of the transactions
contemplated by this Amendment, including, but not limited to, administrative
and general overhead costs, but not including any out-of-pocket or other costs,
fees or expenses for which Borrower has agreed to reimburse Lender or any other
persons pursuant to any other provision of this Amendment or the other Loan
Documents.


25.    Except as modified in this Amendment, all other terms, provisions,
conditions and obligations imposed under the terms of the Loan Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified, affirmed and certified by Borrower and Lender. Borrower hereby
ratifies and affirms the accuracy and completeness of all representations and
warranties contained in the Loan Documents. Borrower represents and warrants to
the Lender that the representations and warranties set forth in the Loan
Agreement, and each of the other Loan Documents, are true and complete on the
date hereof as if made on and as of the date hereof (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, such representation or warranty shall be true and correct as of
such specific date), and as if each reference in the Loan Agreement to “this
Agreement” included references to this Amendment. Borrower represents, warrants
and confirms to the Lender that no Default or Events of Default is now existing
under the Loan Documents and that no event or condition exists which would
constitute a Default or an Event of Default under the Loan Agreement or any
other Loan Document. Nothing contained in this Amendment either before or after
giving effect thereto, will cause or trigger a Default or an Event of Default
under any Loan Document. To the extent necessary, the Loan Documents are hereby
amended consistent with the amendments provided for in this Amendment.


26.    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument. This Amendment shall be governed by and construed in accordance with
the laws of the State of Nebraska, exclusive of its choice of laws rules.


27.    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided in this Amendment, operate as a waiver of any
right, power or remedy of the Lender under any of




--------------------------------------------------------------------------------




the Loan Documents, nor, except as expressly provided in this Amendment,
constitute a waiver or amendment of any provision of any of the Loan Documents.
Upon and after the execution of this Amendment by each of the parties hereto,
each reference in the Loan Agreement to “this Agreement”, “hereunder”, “hereof”
or words or phrases of like import referring to the Loan Agreement, and each
reference in the other Loan Documents to the “Loan Agreement”, “thereunder”,
“thereof” or words or phrases of like import referring to the Loan Agreement,
shall mean and be a reference to the Loan Agreement as modified by this
Amendment. This Amendment and the rights evidenced by this Amendment shall inure
to the benefit of and be binding upon the successors and permitted assigns of
the parties hereto, and shall be enforceable by any such successors and assigns.
Borrower will pay on demand all costs and expenses incurred by Lender in
connection with the preparation, execution, delivery, filing, and administration
of this Amendment (including, without limitation, legal fees incurred in
connection with the preparation of this Amendment and advising Lender as to its
rights, and the cost of any credit verification reports or field examinations of
Borrower's properties or books and records). Borrower's obligations to Lender
under this Section shall survive the termination of this Amendment or the Loan
Agreement and the repayment of Borrower's Obligations to Lender under the Loan
Agreement and other Loan Documents.


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date first written above.


FIRST NATIONAL BANK OF OMAHA, a national banking association


By:     /s/ Brad Brummund        
Title:     Vice President            


CARDINAL ETHANOL, LLC, an Indiana limited liability company




By:     /s/ William Dartt        
Title:     Chief Financial Officer        












--------------------------------------------------------------------------------










Exhibit A


COMMITMENTS




Lender
Revolving Credit Loan Commitments
Declining Revolving Credit Loan Commitment
Lender's Total Commitment
First National Bank of Omaha
$15,000,000
$20,000,000.00
$35,000,000.00
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------












Exhibit D


COMPLIANCE CERTIFICATE




This Compliance Certificate, dated as of ______________ (the “Certificate”), is
delivered pursuant to Section 4.12(f) of the First Amended and Restated
Construction Loan Agreement, dated as of June 10, 2013 (the “Credit Agreement”),
between Cardinal Ethanol, LLC (the "Borrower") and First National Bank of Omaha
(the "Lender"), as the same may be amended from time to time. Capitalized terms
used but not defined in this Certificate have the meanings given to them in the
Credit Agreement.
The undersigned certifies as follows:


1.    The undersigned is the President, controller or treasurer of the Borrower
and is authorized to execute and deliver this certificate on its behalf.


2.    Attached are the financial statements of the Borrower as of and for the
period and for the fiscal year-to-date ended on __________________ (the "Current
Financials").


3.    The Current Financials have been prepared in accordance with GAAP and
otherwise in accordance with the terms of the Credit Agreement.


4.    Events of Default (check one):


___
The undersigned does not have knowledge of the occurrence of a Default or Event
of Default under the Credit Agreement.



___
The undersigned has knowledge of the occurrence of a Default or Event of Default
under the Credit Agreement and attached hereto is a statement of the facts with
respect thereto.



5.    Financial Covenants:


(a)
Pursuant to Section 4.08 of the Credit Agreement, as of __________, the
Borrower's Working Capital was $____________, which [satisfies] [does not
satisfy] the requirement in such Section that, beginning on ____________, 20__,
and at all times thereafter, the Borrower maintains an excess of current assets
over current liabilities (plus the Maximum Availability at such time) of not
less than $15,000,000.

(b)
Pursuant to Section 4.09 of the Credit Agreement after Loan Conversion as of the
fiscal quarter ending ___________, the Fixed Charge Coverage Ratio, for the
fiscal quarter then ended, was ___ to 1, which [satisfies] [does not satisfy]
the requirement in such Section that such ratio not exceed 1.15 to 1.

(c)
Pursuant to Section 4.10 of the Credit Agreement, for the fiscal year-to-date
period ending _________, the Borrower has made capital expenditures in an
aggregate





--------------------------------------------------------------------------------




amount of $________, which [satisfies] [does not satisfy] the requirement in
such Section that the Borrower not make any expenditures for fixed or capital
assets if, after giving effect thereto, the aggregate of all such expenditures
by the Borrower exceeds $5,000,000 during the fiscal year.
(d)
Pursuant to Section 4.13 of the Credit Agreement the Borrower is restricted from
incurring any Debt other than the Permitted Debt. Subsection (e) of the
definition of Permitted Debt permits Debt for Borrowed Money in an aggregate
principal amount outstanding at any time not to exceed $250,000. The Borrower
has Debt for Borrowed Money under Subsection (e) of the definition of Permitted
Debt outstanding in the sum of $____________ which is [in compliance with] [is
not in compliance with] such Subsection as of the fiscal quarter ending
___________.

6.    Attached hereto are all relevant facts in reasonable detail to evidence,
and the computations of the financial covenants referred to above. These
computations were made in accordance with GAAP applied on a basis consistent
with the accounting principles reflected in the annual financial statements
delivered to the Lender dated as of ______________.


7.    Borrower [is in compliance with] [is not in compliance with] Borrower's
Risk Management Policy approved by the Lender. [If not in compliance, add:
Attached hereto is a statement of the facts with respect to Borrower's
noncompliance with such Risk Management Policy and the plans Borrower has
developed to rectify such noncompliance.]


8.    This Certificate may be conclusively relied upon by the Lender. This
Certificate may be validly executed and delivered by fax or other electronic
means, and by use of multiple counterpart signature pages.


[signature page(s) to follow]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the date first written above.


    
CARDINAL ETHANOL, LLC






By: ________________________________
Name:
Title:












